Order entered May 17, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-12-01568-CR
                                       No. 05-12-01569-CR
                                       No. 05-12-01570-CR
                                       No. 05-12-01571-CR

                        CHRISTOPHER JOEL GRAHAM, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                   On Appeal from the 296th Judicial District Court
                                Collin County, Texas
Trial Court Cause Nos. 296-80003-2012, 296-80004-2012, 296-80005-2012, 296-80006-2012

                                            ORDER
       The Court REINSTATES the appeals.

       On April 24, 2013, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On May 15, 2013, we received the reporter’s record.

Therefore, in the interest of expediting the appeals, we VACATE the April 24, 2013 order

requiring findings.

       Appellant’s brief is due within thirty days of the date of this order.

                                                       /s/    DAVID EVANS
                                                              JUSTICE